Citation Nr: 1403009	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, degenerative disc disease of the cervical spine (cervical spine disability).  

2.  Entitlement to a rating in excess of 10 percent for degenerative changes of the lumbar spine (lumbar spine disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to January 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), that, in part, granted service connection for a cervical spine disability, rated 10 percent, effective December 24, 2008.    

In March 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  At no time is the Veteran's service-connected cervical spine disability shown to have been manifested by forward flexion to 30 degrees or less, combined range of motion of the cervical spine to 170 degrees or less, ankylosis of the cervical spine, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour; separately ratable neurological symptoms (other than regarding the right upper extremity) or incapacitating episodes are not shown.  

2.  Throughout the appeal period, the Veteran's cervical spine disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals).   

3.  At no time is the Veteran's service-connected lumbar spine disability shown to have been manifested by forward flexion to 60 degrees or less, combined range of motion of the cervical spine to 120 degrees or less, ankylosis of the lumbar spine, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour; separately ratable neurological symptoms (other than regarding the upper extremities) or incapacitating episodes are not shown.  


CONCLUSIONS OF LAW

1.  The criteria to establish a rating in excess of 10 percent for cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5242, 5243 (2013).  

2.  The criteria for a separate 20 percent disability rating, but no higher, for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8510 (2013).  

3.  The criteria to establish a rating in excess of 10 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5010, 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Regarding the increased cervical spine disability, as the June 2009 rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) is no longer required after service connection is awarded).  In any event, an October 2010 statement of the case provided notice on the "downstream" issue of entitlement to an increased initial rating.  38 U.S.C.A. § 7105.

Regarding the increased rating lumbar spine disability, in a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A December 2008 letter (issued prior to the rating decision on appeal) explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of the degree of disability and effective date criteria.  The Veteran has had ample opportunity to respond and/or supplement the record.  He has not alleged that notice was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service VA and private treatment records, and VA examination reports.  The Board notes that the Veteran was last afforded a VA examination in 2009.  At the March 2011 Travel Board hearing, the Veteran denied any worsening of his disabilities.  He has not made any subsequent allegations of worsening.  Hence, the Board finds no reason to remand the matters decided herein for a more contemporaneous examination.  

The Veteran was also afforded a hearing before the Board in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issues on appeal, and the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for a higher rating.  Additionally, the Veteran's representative elicited from him his treatment history and his symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the Board finds that the Veteran has not been prejudiced by any deficiency in the hearing and no further action pursuant to Bryant is necessary.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion is 0 to 45 degrees, and left and right lateral rotation is 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  (3) In exceptional cases, an examiner may state that, because of age, range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.  

Intervertebral disc syndrome can alternatively be rated based on "incapacitating episodes.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note 1 following the Formula for Rating Based on Incapacitating Episodes.  As there is no evidence that the Veteran has experienced incapacitating episodes, as defined by VA regulations, rating based on incapacitating episodes would be inappropriate in this case.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Cervical Spine

On February 2009 VA examination, the Veteran reported numbness, fatigue, decreased motion, stiffness and weakness.  He reported one incapacitating episode for one week in the past months for his cervical spine.  On physical examination, there was no evidence of abnormal spinal curvatures.  Motor examination was normal.  Sensory examination of the right upper extremity was impaired (1/2).  Reflex examination was normal.  Range of motion studies revealed the following: flexion from 0 to 45 degrees; extension from 0 to 25 degrees; bilateral lateral flexion for 0 to 35 degrees; and bilateral lateral rotation from 0 to 35 degrees.  There was pain following repetitive range of motion testing, but no additional limitations on repetitive range of motion testing.  A November 2008 MRI revealed left paracentral disc protrusion at C5-C6, osteophytes at C3-C4 with foraminal/canal stenosis, and C6-C7 bilateral foraminal stenosis.  The diagnosis was degenerative disc disease, degenerative joint disease of the cervical spine.  

On May 2009 VA examination, the Veteran complained of occasional shooting pain that radiates down his right arm to his fingers.  He also complained of neck pain and stiffness.  He reported numbness, paresthesias.  He denied flare-ups of his spinal condition.  On physical examination, the Veteran's gait was normal.  There was no evidence of abnormal spinal curvatures.  There was right-sided cervical tenderness, and pain with motion.  Motor examination was normal.  Sensory examination was normal except for impaired sensation (1/2) in the right upper extremity.  Reflex examination was normal.  Range of motion studies revealed the following: flexion from 0 to 45 degrees; extension from 0 to 20 degrees; left lateral flexion from 0 to 35 degrees; left lateral rotation from 0 to 35 degrees; right lateral flexion from 0 to 30 degrees; right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain on active range of motion and following repetitive range of motion testing, but there were no additional limitations after 3 repetitions of range of motion.  The diagnosis was degenerative disc disease and degenerative joint disease of the cervical spine with foraminal stenosis and radicular symptoms.  

In his December 2010 VA Form 9, the Veteran stated that he experiences pain and stiffness in his neck, shoulders, lower back and waist, constantly.  

At the March 2011 Travel Board hearing, the Veteran denied any worsening of his neck disability, stating that it has never been a range of motion issue but rather a constant pain issue.  He denied any incapacitating episodes.  

Based on the evidence above, the Board finds no distinct period of time when symptoms of the Veteran's cervical spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Even taking into account range of motion limited by pain and after repeated use, cervical spine forward flexion has been no less than 45 degrees, the combined range of motion has been no less than 195 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Most recently, the May 2009 VA examiner noted that there was no evidence of ankylosis of the cervical spine.  

The Board notes further that VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  

Under Diagnostic Code 8510, a 20 percent rating is warranted for mild incomplete paralysis of the upper radicular group (5th and 6th cervical); a 40 and 30 percent rating requires moderate incomplete paralysis of the upper radicular group for the major and minor sides, respectively.  38 C.F.R. § 4.124a, Code 8510.  

The Veteran has reported radiating pain down his right arm and shoulder.  Significantly, the February and May 2009 VA examiners found sensory examination of the right upper extremity was impaired (1/2) and the May 2009 VA examiner diagnosed radiculopathy of the right upper extremity.  The May 2009 VA medical examiner also indicated that the radiculopathy is secondary to the Veteran's service-connected cervical spine disability.  Therefore, the Board finds that the Veteran has mild radiculopathy of the right upper extremity as part of the manifestations of his cervical spine disability.  As such, the Board finds that the medical and lay evidence supports the award of a separate 20 percent rating, and no more, under Diagnostic Code 8510, for radiculopathy of the right upper extremity.  The Board finds, however, that the evidence does not support a higher disability rating for these symptoms.  Notably, there is no evidence of any atrophy, or other such impairment of the right upper extremity.  The involvement is wholly sensory and is productive of no more than mild symptoms - as motor strength and reflexes are essentially normal.  Accordingly, the Board finds that a preponderance of the evidence is against assigning a disability rating in excess of 20 percent for the right upper extremity radiculopathy associated with the cervical spine disability.  

There is no evidence of any additional neurologic disability related to the Veteran's service-connected cervical spine (or lumbar spine) disability.  The Board notes that the Veteran has complained of left shoulder pain, suggesting that there may be left upper extremity symptomatology possibly related to the currently service-connected cervical spine disability.  However, pain alone is not a disability for VA compensation purposes.  There must be underlying diagnosable pathology causing the pain.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Notably, examination of the left upper extremity in February and May 2009 revealed no objective motor and reflex changes in the appropriate dermatomes.  Accordingly, the Board finds no basis for an award of a separate disability rating for the left upper extremity.  

Lumbar Spine 

On February 2009 VA examination, the Veteran reported numbness, fatigue, decreased motion, stiffness and weakness.  He denied flare-ups of his spinal condition.  He reported no incapacitating episodes for the thoracolumbar region in the past 12 months.  

On physical examination, the Veteran's gait was normal.  There was no evidence of abnormal spinal curvatures.  Motor examination was normal.  Sensory examination of the right upper extremity was impaired (1/2).  Reflex examination was normal.  Range of motion studies revealed the following: flexion from 0 to 110 degrees; extension from 0 to 20 degrees; bilateral lateral flexion for 0 to 30 degrees; and bilateral lateral rotation from 0 to 30 degrees.  There was no evidence of pain on active range of motion or following repetitive range of motion testing, and there was no evidence of additional limitations on repetitive range of motion testing.  

A January 2009 x-ray revealed moderate degenerative changes at L5-S1 with significant loss of disc space, endplate sclerosis and tiny end plate spurring, mild facet joint arthropathy and sclerosis, and minimal degenerative changes at other levels.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine.  

In his December 2010 VA Form 9, the Veteran stated that he experiences pain and stiffness in his neck, shoulders, lower back and waist, constantly.  

At the March 2011 Travel Board hearing, the Veteran denied any worsening of his lower back disability.  He also denied any incapacitating episodes.  He testified that he uses a heating pad on his lower back.  

Based on the evidence above, the Board finds no distinct period of time when symptoms of the Veteran's lumbar spine disability were of (or approximated) such nature and gravity as to warrant a rating in excess of 10 percent.  Even when taking into consideration pain on use and after repeated motion, lumbar spine forward flexion has been no less than 110 degrees, the combined range of motion has been no less than 195 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The February 2009 VA examiner noted that there was no evidence of ankylosis of the thoracolumbar spine.  

VA regulations also provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  The Board finds there is no evidence of any additional neurologic disability related to the Veteran's service-connected lumbar spine disability.  Motor and sensory examination results for the lower extremities at the February and May 2009 VA examinations were entirely normal and the Veteran denied bowel or bladder complaints.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, regarding the Veteran's cervical and lumbar spine disabilities, the Board finds that the rating criteria considered reasonably describe the Veteran's disability level and symptomatology.  The Veteran's main symptom is pain, and pain is expressly contemplated by the schedular rating criteria.  

Significantly, the Veteran has not described any unusual or exceptional features associated with his cervical or lumbar spine disability that cannot be evaluated under the rating schedule.  With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his cervical or lumbar spine disabilities have caused him to miss significant time from work or have resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected spine disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

The Board notes that it is aware of the Veteran's argument that he should be provided a higher rating as his disabilities are degenerative and will progressively worsen.  While such may be true, there is no current evidence to warrant an increased rating for either his cervical or lumbar spine disability.  The Veteran should be aware though that whenever he feels that his disabilities have worsened, he may file a new claim for an increased rating, at which time those matters will be adjudicated accordingly.  

The Court has also held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  




The Veteran has not alleged that his cervical and/or lumbar spine disability prevent him from obtaining and maintaining substantially gainful employment.  Notably, at the March 2011 Travel Board hearing, the Veteran testified that he was currently a law student and worked almost full-time delivering medication.  As such, further consideration of Rice is not required.  


ORDER

A rating in excess of 10 percent for the Veteran's cervical spine disability is denied.  

Subject to the laws and regulations governing monetary benefits, a disability rating of 20 percent, and no more, for radiculopathy of the right upper extremity is granted.  

A rating in excess of 10 percent for the Veteran's lumbar spine disability is denied.  


____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


